Citation Nr: 0031431	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-20 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for postoperative residuals of a left knee injury, to include 
the issue of whether the reduction in rating by 10 percent 
for disability which pre-existed service was proper. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel





INTRODUCTION

The veteran had active service from September 1983 to July 
1986, and a period of inactive duty for training (INACDUTRA) 
in January 1995.  This appeal arises from an October 1996 
rating action which granted service connection for 
postoperative residuals of a left knee injury by way of 
aggravation during INACDUTRA, assigned a 20 percent rating 
for the current disability, and deducted 10 percent for the 
degree of disability which pre-existed service, resulting in 
a 10 percent rating effective from October 1996.  The veteran 
disagreed with the reduction of a 10 percent rating for pre-
existing disability, and also disagreed with the percentage 
disability rating currently assigned.  

The Board in March 1999 remanded the case for further 
development.  The development was completed to the extent 
possible and the case was returned to the Board for further 
consideration.  



FINDINGS OF FACT

1.  The evidence of record does not demonstrate that 
postoperative residuals of a left knee injury were 
compensably disabling immediately prior to the veteran's 
period of INACDUTRA in January 1995.  

2.  The veteran's service-connected postoperative residuals 
of a left knee injury are manifested by arthritis, limitation 
of flexion to 120 degrees, and mild sensory deficit. 






CONCLUSIONS OF LAW

1.  The requirements for a reduction of the assigned 
disability rating for post operative residuals of a left knee 
injury based on a compensable disability pre-existing service 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.22 (2000). 

2.  Consistent with the above conclusion, the requirements 
for a rating of 20 percent for post operative residuals of a 
left knee injury have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In June 1994 the veteran was privately hospitalized and 
underwent surgery for left knee disability.  A history was 
noted of pain and difficulty walking on the knee since 
January 1994, when he reportedly injured the left knee while 
exiting a truck.  X-rays of the left knee were negative.  
Upon arthroscopic examination, diagnoses included displaced 
bucket-handle tear of the medial meniscus; old partial 
rupture of the left anterior cruciate ligament; and 
chondromalacia, Grade III, of the medial femoral condyle.  
The displaced bucket-handle tear was excised, the edges of 
the old partial rupture of the anterior cruciate ligament 
were excised, and the chondromalacia was noted to encompass a 
small area of the medial femoral condyle.  The veteran was 
discharged ambulating on crutches.  

The RO made an attempt to obtain records of follow-up 
treatment following that June 1994 surgery, but was 
unsuccessful.  The next medical records within the claims 
folder are from January 1995, related to the veteran's injury 
to his left knee while playing basketball during INACDUTRA in 
January 1995.  The veteran experienced pain, swelling, and 
tenderness of the knee at that time.  X-rays in January 1995 
showed a mild degree of left knee arthritis.  Swelling and 
tenderness of the joint were noted upon physical examination 
in January 1995, and the veteran was initially prescribed 
crutches and Motrin.  The veteran reportedly also had the 
knee drained of blood at Fort Drum.  In March 1995 a left 
anterior cruciate ligament tear and a partial medial 
collateral ligament tear were assessed, and surgery was 
recommended.  Upon surgery at Barton Hepburn Hospital in May 
1995, chronic cruciate deficiency and early osteoarthritis of 
the left knee were assessed.  Arthroscopy and cruciate 
reconstruction was performed using patellar tendon autograft.  

Upon post-operative military follow-up treatment in September 
1995, the veteran walked normally with full range of motion 
and stability of the knee.  The surgical scars were healed 
and the extremity was neurovascularly satisfactory.  

In February 1996 a service medical evaluation board assigned 
functional restrictions of no running, marching, jumping, or 
squatting, due to instability of the left knee.  

The veteran underwent a VA orthopedic examination in February 
1997.  His history of injury on national guard training, 
surgical repair, and subsequently assigned functional 
restrictions were noted.  The veteran currently worked as a 
heavy equipment operator, and he complained that his left 
knee disorder restricted his functioning.  Specifically, he 
complained of residual pain, left lower extremity weakness, 
possible foot drop, and sensory numbness around the knee.  On 
examination, anterior scars around the knee were well healed.  
There was no evidence of swelling or erythema.  Motor 
strength, including of dorsiflexion and the extensor hallucis 
longus, was 5/5 and there was no muscle atrophy.  The veteran 
could heel and toe walk.  Range of motion of the left knee 
was from zero to 120 degrees.  Sensory examination to light 
touch was intact from L2 to S1 bilaterally.  Deep tendon 
reflexes were 2+ and symmetrical at the knees and ankles.  
There was a very slight anterior drawer sign but no 
significant joint laxity.  There was a positive Tinel's sign 
and tenderness at the left fibular head with radiating 
paresthesias to the dorsum of the foot.  The examiner 
assessed residual pain following left anterior cruciate 
ligament repair; and peroneal nerve injury of the left 
fibular head .  The examiner also assessed a neurapraxia 
conduction block, as demonstrated by EMG testing in March 
1997.  

In August 1997 a VA MRI of the left knee was performed.  The 
examiner assessed disruption and reconstruction of the 
proximal aspect of the anterior cruciate ligament, probable 
previous extensive partial medial meniscectomy, and minimal 
narrowing and minimal degenerative changes of the medial 
joint compartment.  

Also in August 1997, VA X-rays of the left knee were taken, 
showing normal bony mineralization, degenerative changes in 
the medial compartment consisting of narrowing and sclerosis, 
two threaded screws consistent with an anterior cruciate 
ligament reconstruction, and no evidence of fracture, 
dislocation, or joint effusion.  

A VA orthopedic examination was conducted in May 2000.  The 
claims folder was reviewed and the veteran's history was 
noted.  The examiner noted that the veteran's left knee had 
been stable with no significant changes since VA evaluation 
in 1997.  The veteran complained of persistent residual pain 
and some limitation of motion, as well as sensory tenderness 
around the left foot, and the left foot occasionally falling 
asleep when walking.  The veteran had not been followed by 
orthopedics since 1997, and was currently taking no pain 
medication.  On examination, a five-centimeter anterior scar 
of the knee was well healed.  There was no evidence of 
swelling or erythema.  There was no tenderness to deep 
palpation.  Motor strength, including of dorsiflexion and the 
extensor hallucis longus, was 5/5, and there was no muscle 
atrophy.  The veteran could heel and toe walk.  Left knee 
range of motion was from zero to 120 degrees, with no pain 
shown on range of motion.  Sensation was decreased to light 
touch and pinprick below the L4 level on the left side.  
There was a very slight anterior Drawer sign but no joint 
laxity.  The examiner assessed that the knee condition was 
stable with mild impairment, without recurrent subluxation or 
lateral instability.  The examiner added that the surgical 
scar was well-healed, nontender, and not causative of any 
limitation of function.  The physician noted that the 
residual pain and limitation of function reportedly affected 
kneeling and lifting heavy stock.  

A VA neurological examination was conducted in June 2000.  
The claims folder was reviewed and the veteran's history was 
noted.  The veteran noted that he had numbness around the 
area of surgical scar following the May 1995 left knee 
surgery, but he stated that the numbness had remained 
constant and had not grown worse.  The veteran also 
complained of numbness and tingling over the top of the left 
foot for the past four months which was mild in intensity.  
He complained that beginning approximately three months after 
the May 1995 surgery he tripped over objects with the left 
foot and felt that he was not lifting the left foot high 
enough, which he associated with a motor limitation.  The 
veteran also complained that his left foot fell asleep 
frequently, and he expressed concern over this because he 
worked as a heavy equipment operator and failure of his foot 
could result in an accident.  He reported that while he had 
not had any such accidents, he had at times felt insecure 
because of inability to judge the amount of pressure he was 
placing on the brakes or clutches using the left foot.  The 
examiner noted that an EMG study conducted in March 1997 
showed normal motor strength, normal deep tendon reflexes, 
and sensory dullness over the dorsum of the left foot.  A 
Tinel sign was present over the left fibular head with 
radiating paresthesias into the dorsum of the left foot.  On 
physical examination, motor strength, tone, power, and bulk 
were all normal in all four limbs, including the left 
digitorum brevis, extensor hallucis longus, tibialis 
anterior, tibialis posterior, posterior compartment muscles, 
peroneus longus muscles, and hamstring and quadriceps 
muscles.  Deep tendon reflexes were normal and symmetrical in 
the lower limbs including the left quadriceps and the left 
ankle.  Toes were downgoing bilaterally.  There was mild 
decrease of light touch and pinprick over the superficial 
peroneal nerve distribution on the left.  Sensory findings 
were normal elsewhere over the left lower extremity.  The 
examiner noted that the veteran's complaints over the past 
four months were of paresthesias and numbness in the 
distribution of the superficial peroneal nerve.  Findings on 
examination were noted to be consistent with mild superficial 
peroneal nerve distribution sensory deficits to light touch 
and pinprick.  There was no motor deficit or weakness in the 
peroneal nerve distribution, including the superficial and 
deep peroneal distributions.  The examiner noted that the 
absence of motor function impairment was consistent with 
prior medical findings reflected in the claims folder, 
showing no weakness of the left foot or leg.  In short, the 
examiner concluded that there was no physiological basis for 
the veteran's complaints of subjective sense that he was not 
lifting his left foot high enough or that his left foot motor 
function was otherwise impaired.  

Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).

A full range of motion of the knee is zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2000).  A compensable (10 percent) rating on the basis of 
limitation of flexion is warranted with flexion limited to 45 
degrees; a 20 percent rating is warranted with flexion 
limited to 30 degrees; a 30 percent rating is warranted with 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2000).  

Under Diagnostic Code 5261, a 10 percent rating is provided 
when extension of a knee is limited to 10 degrees; a 20 
percent rating is provided when extension of the knee is 
limited to 15 degrees; and a 30 percent rating is provided 
when extension of the knee is limited to 20 degrees.  

Subluxation and lateral instability of the knee are rated 
under Diagnostic Code 5257.  Under that code, with slight 
recurrent disability of the knee, a 10 percent rating is 
assigned; moderate recurrent disability of the knee is rated 
20 percent disabling; and severe disability of the knee is 
rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).
 
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion, under the appropriate 
diagnostic codes for the joint or joints involved.  However, 
where limitation of motion of the joint or joints is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion in such cases must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  Arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).   

When reviewing the level of disability due to a service-
connected disability affecting a joint, and when the rating 
is based on limitation of motion, the Board must consider an 
increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2000); 
DeLuca v. Brown,  8 Vet.App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Facial expression, 
wincing, etc., on pressure or manipulation, should be noted 
as related to such disability.  38 C.F.R. § 4.59 (2000).  

Disability affecting the superficial peroneal nerve 
(musculocutaneous nerve) is ratable under Diagnostic Code 
8522.  Under that Code, where paralysis is mild, a 
noncompensable rating is assigned; where moderate, a 10 
percent rating is assigned; where severe, a 20 percent rating 
is assigned; and where paralysis is complete, with weakened 
eversion of the foot, a 30 percent rating is assigned.  
38 C.F.R. § 4.124a, Diagnostic Code 8522 (2000).  

A separate rating may be assigned for scars left from surgery 
for other conditions. Esteban v. Brown, 6 Vet. App. 259 
(1994).

Reviewing the veteran's record, the Board finds no evidence 
that prior to the veteran's period of INACDUTRA January 1995 
and subsequent to the veteran's left knee reconstructive 
surgery in June 1994 and recuperation therefrom, the veteran 
had compensable chronic disability of the left knee.  While 
it is possible that such a level of disability may have been 
present in light of the extensive nature of the June 1994 
surgery, medical records of treatment for the left knee 
following that surgery and prior to January 1995 are not 
present within the claims folder and could not be obtained by 
the RO.  Accordingly, there is no basis to conclude that the 
veteran had a compensable level of disability prior to his 
left knee injury during INACDUTRA in January 1995.  
Accordingly, the Board finds that restoration of the 20 
percent rating assigned by the RO in its October 1996 rating 
for the veteran's left knee disorder is warranted, in the 
absence of evidence of compensable pre-existing disability to 
support the reduction of that rating.  38 C.F.R. § 4.22 
(2000).  

The question remaining before the Board is the propriety of 
the 20 percent rating assigned for postoperative residuals of 
a left knee injury.  Recent medical examinations, including 
VA orthopedic and neurological examinations conducted in May 
2000 and June 2000, respectively, have shown that the left 
knee does not exhibit subluxation or lateral instability, or 
tender or painful scars, so as to warrant disability ratings 
on those bases.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
7803, 7804.  Similarly, while the veteran has complained of a 
neurological deficit associated with his left foot, a 
thorough neurological examination in June 2000 has shown that 
there is only mild superficial peroneal nerve disability, 
which does not warrant a separate, compensable rating.  
Diagnostic Code 8522.  

Mild arthritis of the left knee has been identified, which is 
attributable to the surgical procedures in 1994 and 1995.  
Findings on orthopedic examination in May 2000 revealed left 
knee flexion limited to 120 degrees, and some pain in the 
joint which may affect functioning.  There is no limitation 
of extension.  Medical examinations show that the veteran 
does not have such pain on undertaking motion, weakened 
movement, fatigability, or incoordination as to warrant more 
than the 20 percent rating currently assigned on the basis of 
limitation of motion of the left knee.  38 C.F.R. §§ 4.40, 
4.45, 4.59, Diagnostic Code 5010; DeLuca, supra.
 
The Board has reviewed the entire record and finds that the 
20 percent rating assigned by virtue of this decision for 
post operative residuals of a left knee injury reflects the 
most disabling this disorder has been since the veteran filed 
his claim for service connection, which is the beginning of 
the appeal period.  Thus, the Board has concluded that staged 
ratings for this disorder are not warranted.  Fenderson v. 
West, 12 Vet. App Vet. App. 119 (1999).


ORDER

An initial 20 percent evaluation is granted for postoperative 
residuals of a left knee injury, subject to the laws and 
regulations governing the payment of monetary awards.  


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


